650 S.E.2d 815 (2007)
STATE of North Carolina
v.
Juhahn Ra-Heen BELCHER.
No. 306P07.
Supreme Court of North Carolina.
August 23, 2007.
William D. Spence, Kinston, for Belcher.
John C. Evans, Assistant Attorney General, Clark Everett, District Attorney, for State of NC.

ORDER
Upon consideration of the petition filed on the 3rd day of July 2007 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 23rd day of August 2007."